Citation Nr: 0203180	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  99-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease, lumbar spine, with degenerative 
joint disease.

2.  Entitlement to a combined evaluation greater than 60 
percent effective June 4, 1974, greater than 80 percent 
effective January 4, 1994, and greater than 90 percent 
effective July 6, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, which granted service connection for 
cervical spondylosis, assigning a 10 percent evaluation for 
this disability effective July 6, 1994, and granted service 
connection for pes planus and plantar fasciitis of the right 
foot assigning a 10 percent evaluation for this disability 
effective March 19, 1996.  The RO denied claims for an 
evaluation in excess of 20 percent for degenerative arthritis 
of the lumbar spine with low back pain and lumbosacral 
strain, and for service connection for intervertebral disc 
syndrome.  The RO assigned combined ratings of 70 percent as 
of October 4, 1982, 80 percent as of January 4, 1994, and 90 
percent as of August 15, 1995.  The RO also granted service 
connection for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and assigned an effective date of June 15, 1996 for the total 
rating.  The veteran appealed all of the assigned disability 
evaluations, and the issue of entitlement to increased 
combined evaluations beginning June 4, 1974 (i.e., the 
earliest effective date for service connection of any of his 
service-connected disabilities).  In order the encompass the 
full scope of the increased combined rating claim, the Board 
has characterized this issue as stated on the cover page of 
this decision.

In October 2000, the Board granted service connection for 
lumbar intervertebral disc syndrome, determined that the 
veteran's cervical spondylosis was 20 percent disabling, and 
determined that the veteran's pes planus and plantar 
fasciitis of the right foot was 20 percent disabling.  The 
Board remanded the claims of entitlement to an evaluation 
greater than 20 percent for degenerative arthritis of the 
lumbar spine, and to increased combined evaluations, for 
additional development.  



FINDINGS OF FACT

1.  The veteran's degenerative disc disease, lumbar spine, 
with degenerative joint disease, is productive of pain, a 
limitation of motion in the lumbar spine, a central focal 
disc protrusion at L5-S1, mild scoliosis of the lumbar spine 
and narrowing at L5-S1 with degenerative change, 
radiculopathy and some muscle spasms, but not such symptoms 
as absent ankle jerk, muscle atrophy or incoordination, or 
loss of strength; his symptoms are not representative of 
pronounced intervertebral disc syndrome.

2.  Effective June 4, 1974, the veteran's service-connected 
disabilities consisted of: amputation, above knee, left (left 
AKA), evaluated as 60 percent disabling, and chronic 
synovitis of right (minor) wrist with history of fracture, 
ulnar bone and excision of distal portion of ulna, evaluated 
as 10 percent disabling.

3.  Effective January 4, 1994, the veteran's service-
connected disabilities consisted of the previously listed 
disabilities and evaluations as in effect June 4, 1974, as 
well as: residuals, brachial plexus injury, right arm, 
evaluated as 20 percent disabling; degenerative disc disease, 
lumbar spine, with degenerative joint disease, evaluated as 
20 percent disabling; residuals, right shoulder injury, 
postoperative, with chronic synovitis, evaluated as 10 
percent disabling.

4.  Effective July 6, 1994, the veteran's service-connected 
disabilities consisted of the previously listed disabilities 
and evaluations as in effect January 4, 1994, as well as: 
cervical spondylosis, evaluated as 20 percent disabling; and 
hypertension, evaluated as 10 percent disabling. 

     
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease, lumbar spine, with degenerative 
joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5293, 5295 (2001).

2.  The criteria for a combined evaluation greater than 60 
percent effective June 4, 1974, greater than 80 percent 
effective January 4, 1994, and greater than 90 percent 
effective July 6, 1994, have not been met.  38 U.S.C.A. § 
4.25 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the RO's September 1997 decision that the 
evidence did not show that the criteria for an increased 
rating for his service-connected low back disorder had been 
met.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), and the 
RO's May 2001 decision (which implemented the Board's October 
2000 decision granting service connection for lumbar 
intervertebral disc syndrome, and which increased the 
evaluation for his low back disorder to 40 percent), informed 
the appellant of the relevant criteria.  He was also notified 
in the SOC that the criteria for an increased combined rating 
had not been met.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, and the May 2001 rating decision sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claim or that might be pertinent to the bases of the denied 
claim.  VA and non-VA medical records have been obtained, and 
several VA examinations covering the disability in issue have 
been performed.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Increased Rating

In a decision, dated in October 2000, the Board determined 
that the veteran's lumbar intervertebral disc syndrome was 
proximately due to or the result of his service-connected 
amputated left leg disability.  The Board remanded the claim 
of entitlement to an evaluation greater than 20 percent for 
degenerative arthritis of the lumbar spine for additional 
development.  In the REMAND portion of its decision, the 
Board noted that, in view of its grant of service connection 
for lumbar intervertebral disc syndrome, and the fact that 
this disability could significantly impact the evaluation of 
the veteran's already service-connected back disability, the 
RO must be given the initial opportunity of evaluating the 
veteran's back disability in light of his service-connected 
lumbar intervertebral disc syndrome.  

In May 2001, the RO increased the veteran's rating for 
"degenerative disc disease, lumbar spine, with degenerative 
joint disease," to 40 percent, with an effective date of 
March 19, 1996.  

The veteran argues that a rating in excess of 40 percent is 
warranted.  He argues that findings pertaining to his low 
back neurological symptoms, range of motion and pain show 
that the criteria for a rating in excess of 40 percent have 
been met.  In this regard, in a May 2001 letter, in arguing 
that an increased rating is warranted the veteran asserted 
that there was "clear and unmistakable error," and cited to 
38 C.F.R. § 3.105(a).  However, in a July 1996 rating 
decision, the RO determined that CUE claims regarding denials 
of service connection for lumbar intervertebral disc syndrome 
in April 1983 and July 1983 RO rating decisions, were not 
CUE.  There was no appeal, and the RO's July 1996 decision 
became final as to those CUE claims.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  Furthermore, as the September 1997 RO 
rating decision is currently on appeal and is not final, a 
viable CUE claim cannot exist as to this increased rating 
issue.  See 38 C.F.R. § 3.105(a) (2001).  Therefore, a viable 
CUE claim has not been raised which affects this issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2001); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A letter from the Central Office to the RO, dated October 2, 
1996, has been accepted as the date of the veteran's 
increased rating claim.  See February 1999 statement of the 
case.  Therefore, he may be granted an increased rating with 
an effective date up to one year prior to the date of the 
claim (i.e., October 2, 1995), and no more, if the criteria 
for a higher rating are shown to have been met as of that 
date.  See 38 U.S.C.A. § 5110(b)(2).  

Under DC 5293, a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.  A 60 percent disability 
evaluation is warranted for IDS; pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  

As for the history of the veteran's low back disorder, see 
38 C.F.R. § 4.1 (2001), he was granted service connection for 
a left knee disorder in August 1973.  In April 1975, service 
connection for low back pain was granted, secondary to the 
left knee condition.  A December 1982 VA examination revealed 
a ruptured disc at L5-S1.  Degenerative changes at L5-S1 were 
in evidence by 1993.  

The evidence for consideration in this case includes a March 
1996 report from Catherine C. Leavitt, D.C., which notes a 
history of L5-S1 disc space narrowing with mild degeneration.  
On examination, lumbar paraspinal muscle spasms were found.  
Palpation was tender full spine and over the sacroiliac 
joints.  Spinal fixation was noted at L4 and L5, and the 
lumbar spine had scoliosis.  Deep tendon reflexes were 2+.  
The left hip flexors had 3/5 strength.  The relevant 
assessments were scoliosis lumbar spine, lumbar segmental 
dysfunction and degeneration and associated myofascitis.  

A July 1996 report from Commonwealth Associates notes 
spondylosis in the lumbar spine.  

VA examination reports, dated in January, March and May of 
1997, show complaints of back pain, with radiation into the 
right leg.  On examination, the veteran walked with an 
obvious limp and a stiff left leg.  Mild scoliosis of the 
lumbar spine was noted in the May 1997 report, and at that 
time the lumbar spine was found to have 45 degrees of 
flexion, 15 degrees of extension, 20 degrees of lateral 
flexion, bilaterally, and 30 degrees of rotation, 
bilaterally.  X-rays from August 1995 were noted to show mild 
narrowing at L5-S1 with degenerative change.  The relevant 
diagnoses were degenerative arthritis of the lumbar spine.  A 
VA magnetic resonance imaging (MRI) report, dated in May 
1997, contains an impression of a central focal disc 
protrusion at L5-S1, with a mild disc bulge at L4-5.  

VA outpatient treatment reports, dated between October 1995 
and April 2000, show that overall, the veteran complained of 
low back pain, with radiculopathy, and note a history of 
chronic low back pain.  Findings included scoliosis and 
lumbar muscle spasm.  Of particular note, a January 1997 
report from the VA Multidisciplinary Chronic Pain Center 
(MCPC) shows complaints that included low back pain with 
radiation into buttock and left stump, with aggravating 
factors reported as walking more than about 30 minutes, the 
weather, and hip flexion.  A history of epidural steroid 
injections and pain medications was summarized.  Deep tendon 
reflexes were normoactive and symmetrical except where absent 
due to amputation (left AKA).  There was tenderness over the 
SI (sacroiliac) notch.  A TENS (transcutaneous electrical 
nerve stimulator) unit was recommended, in part, for his back 
pain, and changes in his pain medication were effected.  A 
February 1998 VA MCPC report shows complaints that included 
low back and radicular pain, to include radiation down to the 
buttock and left stump, which had failed to respond to a 
number of therapies.  He complained that he got no more than 
four hours of sleep per night due to pain.  On neurological 
examination, muscle strength was 5/5, save for left BKA 
(below-the-knee amputation).  Gait was limited mainly by left 
BKA.  No sensory deficits were noted in the spine or lower 
extremities, and deep tendon reflexes were normoactive and 
symmetrical with absent left knee and ankle jerk.  He was 
given a spinal injection which contained Marcaine.  Follow-up 
treatment reports, dated between August and September of 
1998, note complaints of back pain, and contain an assessment 
of chronic low back pain.  Reports, dated between January and 
April of 2000, note a history of multiple conditions that 
included lumbar radiculopathy, and complaints that included 
back pain, with use of gabapentin, relafen and capsaicine 
cream topically for DJD with radiculopathy, with temporary 
response.  The claims files include several reports, dated in 
April 2000, which note complaints of back pain, sciatic pain 
and radiculopathy, aggravated by walking and standing.  One 
report indicated that on neurological examination the veteran 
was intact to light touch and sharp/dull testing.  Another 
report, dated April 3, 2000, contains findings that included 
reflexes of "1" at the right knee and ankle, "mute" at the 
plantar aspect of the foot, 5/5 strength in all present 
muscle groups, and a normal sensory examination.  The April 
2000 reports indicate that the veteran was using a Duragesic 
patch which had improved his overall radicular pain.  He was 
also noted to be on other analgesics.  In these reports he 
rated his pain as a 7 or an 8 on a scale of 10.   The 
assessments included L5-S1 radicular pain, and phantom limb 
pain syndrome, with significant improvement with use of a 
Duragesic patch.  
 
In this case, although there is some evidence of neurological 
involvement, as contemplated under the criteria for a 60 
percent evaluation under DC 5293, the Board finds that 
overall, the evidence does not show that the veteran's 
disability meets the criteria for a 60 percent rating under 
DC 5293.  In this regard, the veteran is shown to have a 
central focal disc protrusion at L5-S1.  His scoliosis of the 
lumbar spine, and narrowing at L5-S1 with degenerative 
change, were described as "mild."  The most recent reports 
indicate that motor strength was 5/5, and there is no 
evidence of muscle atrophy.  In addition, the neurological, 
sensory and deep tendon reflex findings do not show 
pronounced IDS.  The Board further points out that although 
the evidence shows that the veteran has received treatment 
for pain, much of this treatment was for neck, right 
shoulder, right foot, and left leg stump/phantom pain 
symptoms.  Service connection is in effect for these 
conditions, and the veteran is receiving separate 
compensation for these disabilities.  See 38 C.F.R. § 4.14 
(2001).  Based on the foregoing, the Board finds that the 
evidence does not show pronounced IDS sufficient to warrant a 
60 percent rating under DC 5293.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  However, while the evidence shows a 
limitation of motion in the lumbar spine, as well as 
radiculopathy and chronic pain, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 40 percent at this time.  In particular, 
the Board notes the lack of evidence of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
The Board therefore concludes that the evidence does not show 
that there is functional loss due to pain to warrant a rating 
in excess of 40 percent at this time.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  Therefore, the Board  concludes that an 
evaluation in excess of 40 percent is not warranted for the 
veteran's degenerative disc disease, lumbar spine, with 
degenerative joint disease.  

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran is currently receiving the 
maximum rating allowed under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 and 5295.  In order to warrant an evaluation 
in excess of 40 percent under Diagnostic Codes 5286 or 5289, 
the veteran would have to demonstrate that his spine was 
ankylosed (complete bony fixation) at an unfavorable angle.  
However, there is no evidence of ankylosis of the lumbar 
spine. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's degenerative disc 
disease, lumbar spine, with degenerative joint disease, 
warrants no higher than a 40 percent rating.


III.  Increased Combined Ratings

At the time of the September 1997 rating decision, the 
combined ratings in effect were as follows: June 4, 1974 (60 
percent), October 4, 1982 (70 percent), January 4, 1994 (80 
percent), August 15, 1995 (90 percent).  In its decision, the 
RO also granted service connection for TDIU, with an assigned 
effective date of June 15, 1996.  

In January 1998, the veteran expressed disagreement with his 
assigned combined ratings as in effect June 4, 1974, July 6, 
1994, and March 19, 1996 (in framing this issue, the Board 
has changed these dates to accurately reflect the facts and 
to conform to subsequent increases in the combined ratings).  

In October 2000, the Board granted service connection for 
lumbar intervertebral disc syndrome, and two increased rating 
claims, and remanded the increased combined evaluation claims 
for recalculation, and additional development.

In May 2001, in accordance with the Board's October 2000 
decision, the RO issued a rating decision in which it 
assigned an effective date of March 19, 1996 for the 20 
percent rating for pes planus and plantar fasciitis of the 
right foot, and an effective date of July 6, 1994 for the 20 
percent rating for cervical spondylosis.  The RO increased 
the veteran's rating for "degenerative disc disease, lumbar 
spine, with degenerative joint disease," to 40 percent, with 
an effective date of March 19, 1996.  The RO also determined 
that a combined evaluation of 80 percent was warranted as of 
May 1, 1994, a combined evaluation of 90 percent was 
warranted as of July 6, 1994, and that a combined evaluation 
of 100 percent was warranted as of March 19, 1996.  

The Board initially notes that there are inconsistencies in 
the RO's discussions of the effective date for the 80 percent 
combined evaluation.  In the September 1997 rating decision 
now on appeal, the RO determined that the veteran's combined 
evaluation of 80 percent was effective January 4, 1994, with 
a temporary total evaluation for hospitalization pursuant to 
38 C.F.R. § 4.30 assigned beginning March 4, 1994, followed 
by resumption of the 80 percent combined evaluation on May 1, 
1994.  In the February 1999 statement of the case (SOC), the 
RO framed the issue, in part, as "Entitlement to increased 
combined evaluations effective ... July 6, 1994 (currently 80 
percent) ..."  In the May 2001 rating decision, the RO 
indicated that a combined evaluation of 80 percent was 
warranted as of May 1, 1994.  The May 2001 supplemental 
statement of the case listed the issue as "entitlement to an 
evaluation greater than 60 percent from June 4, 1974 to July 
6, 1994."  

The September 1997 rating decision assigned an effective date 
of January 4, 1994 for the combined rating of 80 percent.  
Therefore, the Board finds that the 80 percent combined 
rating is effective as of that date.  Any subsequent 
misstatement of the effective date for the 80 percent 
combined rating has no effect.  
Given the foregoing, the issue is whether the veteran is 
entitled to a combined evaluation greater than 60 percent as 
of June 4, 1974, greater than 80 percent as of January 4, 
1994, and greater than 90 percent as of July 6, 1994.   
  
As a final preliminary matter, a review of the veteran's 
written correspondence, dated between 2000 and 2001, shows 
that he has often argued, in essence, that he is entitled to 
increased combined ratings because the RO's February 1996 
decision, (which granted service connection for his right 
wrist disorder, evaluated as 10 percent disabling), was CUE.  
Specifically, he argued that the RO committed CUE in not 
assigning a higher evaluation for his right wrist disorder.  
However, in a May 2001 rating decision, the RO denied the 
veteran's CUE claim.  

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  
See 38 U.S.C.A. §§ 1155 and 1157 (West 1991).  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25.

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  If there 
are more than two disabilities, the disabilities will be 
arranged in the exact order of their severity, and the 
combined value for the first two will be found as for two 
disabilities.  The combined value will be combined with the 
degree of the third disability (in order of severity), and so 
on.  Id.

Except as otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, or cerebrovascular accident, 
are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be 
combined.  The conversion to the nearest degree divisible by 
10 will be done only once per rating decision, will follow 
the combining of all disabilities, and will be the last 
procedure in determining the combined degree of disability.  
Id.

A.  June 4, 1974

Effective June 4, 1974, the veteran's service-connected 
disabilities consisted of: amputation, above knee, left (left 
AKA), evaluated as 60 percent disabling, and chronic 
synovitis of right (minor) wrist with history of fracture, 
ulnar bone and excision of distal portion of ulna, evaluated 
as 10 percent disabling.  

The order of severity of the veteran's compensable service-
connected disabilities effective June 4, 1974 was therefore 
60 percent (left AKA), and 10 percent (right wrist).  Sixty 
percent combined with 10 percent equals 64 percent under the 
Combined Ratings Table.  This combined value, converted to 
the nearest degree divisible by 10, yields a combined 
schedular rating of 60 percent.  Accordingly, a combined 
rating in excess of 60 percent effective June 4, 1974 is not 
established.  

B.  January 4, 1994

Effective January 4, 1994, the veteran's service-connected 
disabilities consisted of: left AKA, evaluated as 60 percent 
disabling; residuals, brachial plexus injury, right arm, 
evaluated as 20 percent disabling; degenerative disc disease, 
lumbar spine, with degenerative joint disease, evaluated as 
20 percent disabling; residuals, right shoulder injury, 
postoperative, with chronic synovitis, evaluated as 10 
percent disabling; and chronic synovitis of right (minor) 
wrist with history of fracture, ulnar bone and excision of 
distal portion of ulna, evaluated as 10 percent disabling.  

The order of severity of the veteran's compensable service-
connected disabilities effective January 4, 1994 was 
therefore 60 percent (left AKA), 20 percent (low back), 20 
percent (right arm), 10 percent (right shoulder), and 10 
percent (right wrist).  Sixty percent combined with 20 
percent equals 68 percent under the Combined Ratings Table.  
Sixty-eight percent combined with 20 percent equals 74 
percent under the Combined Ratings Table.  Seventy-four 
percent combined with 10 percent equals 77 percent under the 
Combined Ratings Table.  Seventy-seven percent combined with 
10 percent equals 79 percent under the Combined Ratings 
Table.  This combined value, converted to the nearest degree 
divisible by 10, yields a combined schedular rating of 80 
percent.  Accordingly, a combined rating in excess of 80 
percent effective January 4, 1994 is not established.  

C.  July 6, 1994

Effective July 6, 1994, the veteran's service-connected 
disabilities consisted of: left AKA, evaluated as 60 percent 
disabling; residuals, brachial plexus injury, right arm, 
evaluated as 20 percent disabling; degenerative disc disease, 
lumbar spine, with degenerative joint disease, evaluated as 
20 percent disabling; cervical spondylosis, evaluated as 20 
percent disabling; residuals, right shoulder injury, 
postoperative, with chronic synovitis, evaluated as 10 
percent disabling; chronic synovitis of right (minor) wrist 
with history of fracture, ulnar bone and excision of distal 
portion of ulna, evaluated as 10 percent disabling; and 
hypertension, evaluated as 10 percent disabling.   

The order of severity of the veteran's compensable service-
connected disabilities effective July 6, 1994 was therefore 
60 percent (left AKA), 20 percent (low back), 20 percent 
(right arm), 20 percent (cervical spine), 10 percent (right 
shoulder), 10 percent (right wrist) and 10 percent 
(hypertension).  Sixty percent combined with 20 percent 
equals 68 percent under the Combined Ratings Table.  Sixty-
eight percent combined with 20 percent equals 74 percent 
under the Combined Ratings Table.  Seventy-four percent 
combined with 20 percent equals 79 percent under the Combined 
Ratings Table.  Seventy-nine percent combined with 10 percent 
equals 81 percent under the Combined Ratings Table.  Eighty-
one percent combined with 10 percent equals 83 percent under 
the Combined Ratings Table.  Eighty-three percent combined 
with 10 percent equals 85 percent under the Combined Ratings 
Table.  This combined value, converted to the nearest degree 
divisible by 10, yields a combined schedular rating of 90 
percent.  Accordingly, a combined rating in excess of 90 
percent effective July 6, 1994 is not established.  

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


IV.  Conclusion

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
ORDER

A rating in excess of 40 percent for degenerative disc 
disease, lumbar spine, with degenerative joint disease is 
denied.  

Combined evaluations greater than 60 percent effective June 
4, 1974, greater than 80 percent effective January 4, 1994, 
and greater than 90 percent effective July 6, 1994, are 
denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

